Name: Council Implementing Decision (CFSP) 2015/2054 of 16 November 2015 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision_IMPL
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: 2015-11-17

 17.11.2015 EN Official Journal of the European Union L 300/29 COUNCIL IMPLEMENTING DECISION (CFSP) 2015/2054 of 16 November 2015 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 5 and Article 6(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 August 2011, the Council adopted Decision 2011/486/CFSP. (2) On 2 November 2015, the United Nations Security Council Committee established pursuant to paragraph 30 of UN Security Council Resolution 1988 (2011) amended the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) The Annex to Decision 2011/486/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/486/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 16 November 2015. For the Council The President F. MOGHERINI (1) OJ L 199, 2.8.2011, p. 57. ANNEX The following entry shall be added to Part A of the list set out in the Annex to Decision 2011/486/CFSP (Individuals associated with the Taliban): Torek Agha (alias: (a) Sayed Mohammed Hashan, (b) Torak Agha, (c) Toriq Agha, (d) Toriq Agha Sayed). Title: Haji. Address: Pashtunabad, Quetta, Baluchistan Province, Pakistan. Date of birth: (a) 1960 (b) 1962 (c) Approximately 1965. Place of birth: (a) Kandahar Province, Afghanistan (b) Pishin, Baluchistan Province, Pakistan. National identification no.: Pakistani 5430312277059 (fraudulently obtained and since cancelled by the Government of Pakistan). Other information: Key commander for Taliban military council involved in fundraising from Gulf-based donors. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of UN designation: 2.11.2015.